Citation Nr: 0729277	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  05-10 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
additional VA disability compensation for a dependent child 
in the amount of $1,689.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran had a period of active duty training from March1, 
1974 to June 30, 1974, and periods of inactive duty for 
training from May 3 to May 4. 1975 and from April 15, to 
April 16, 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 decision by the Committee on 
Waivers and Compromises at the New York, New York, Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied the veteran's application for a waiver of recovery of 
an overpayment of additional VA disability compensation for a 
dependent child in the amount of $1,689.


FINDINGS OF FACT

1.  The overpayment of additional VA disability compensation 
for a dependent child in the amount of $1,689 was not due to 
the veteran's fraud, misrepresentation or bad faith.

2.  The creation of the debt was due to fault on the part of 
the veteran.

3.  Withholding of benefits or recovery would not nullify the 
objective for which benefits were intended, and the veteran 
would be unjustly enriched if the benefits were not 
recovered, since failure to make restitution would result in 
unfair gain to the veteran.

4.  The veteran did not change his position to his detriment 
and reliance on these VA benefits does not result in 
relinquishment of a valuable right or incurrence of a legal 
obligation.

5.  There is no financial hardship in this case.




CONCLUSION OF LAW

The recovery of the overpayment of additional VA disability 
compensation for a dependent child in the amount of $1,689 is 
not against equity and good conscience and, therefore, is not 
waived.  38 U.S.C.A. §§ 5107, 5302(a) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 1.962, 1.963(a), 1.965(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  The VCAA 
notification procedures, however, do not apply in waiver 
cases as the United States Court of Appeals for Veterans 
Claims has held that the VCAA is inapplicable to requests for 
waiver of overpayment.  See Barger v. Principi, 16 Vet. App. 
132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004).  
In this regard, Chapter 53 of Title 38, United States Code, 
which governs waiver requests, contains its own decision 
notice provisions.  The Board has reviewed the claims file 
and concludes that all relevant evidence necessary for an 
equitable disposition of this appeal has been obtained.

In his substantive appeal that was filed with VA in April 
2005, and in a brief that was submitted to the Board in April 
2007 via his representative, the veteran indicated that he 
does not contest the validity of his debt.  For that matter, 
there is no challenge from the veteran regarding his income 
information as noted in the February 2005 decision by the 
Committee on Waivers and Compromises.  The veteran merely 
challenges its determination that the date of the overpayment 
was from November 2003 - November 2004, and contends that the 
correct dates in which his overpayment occurred was from 
October 2003 - April 2004.  The Board thus concludes that the 
veteran has conceded that his income information as cited in 
the claims folder is correct, and will move forward with a 
decision.

At the time of the adverse determination of February 2005, 
the veteran was 49-years-old and was receiving VA 
compensation for his service-connected disabilities at the 70 
percent rate.  He currently continues to receive VA 
compensation for his service-connected disabilities.  He has 
two dependents and was duly advised of his responsibility to 
immediately report any changes in the status or number of his 
dependents upon being awarded entitlement to VA compensation.  

The claims file indicates that on VA Form 21-8960 
(Certification of School Attendance or Termination), received 
in July 2004, the veteran informed VA that his high school-
aged dependent son had stopped attending classes in October 
2003.  He indicated on the form that his son did not talk to 
him, so he did not know the reason that the son had stopped 
attending school.  VA determined that the veteran was thus 
receiving additional compensation for his dependent child 
after his eligibility for such monies no longer existed.  In 
response to this notification, VA adjusted the veteran's 
compensation award on October 29, 2004 to reflect the removal 
of one dependent.  The adjustment was made effective November 
1, 2003, and thus created an overpayment in the amount of 
$1,689.  This amount is the sum of overpaid compensation 
benefits for the period from November 1, 2003 to November 1, 
2004.  Although the appellant contends that his dependent son 
returned to school in April 2004, and that therefore the 
correct dates in which his overpayment occurred should be 
from October 2003 - April 2004, a review of the claims file 
shows that the appellant did not submit VA Form 21-674 
(Request for Approval of School), or any other correspondence 
to substantiate his factual assertion that his dependent son 
had, in fact, resumed his full-time studies in April 2004.  
Therefore, absent any objective evidence to the contrary, the 
Board finds that the period of overpayment of November 2003 - 
November 2004, as determined by the Committee on Waivers and 
Compromises, is correct.   

According to statements made in the February 2005 Committee 
on Waivers and Compromises decision, the appellant's 
financial status report reflected that he and his spouse had 
combined earned salaries that provided a total annual income 
of $59,000.  The veteran declined to submit information 
regarding his monthly expenses or his assets.

The Board finds that there is no fraud, misrepresentation, or 
bad faith on the veteran's part with respect to the creation 
of the overpayment at issue.  In cases where there is no 
fraud, misrepresentation, or bad faith on the veteran's part 
with respect to the creation of the overpayment at issue, 
waiver is not precluded pursuant to 38 U.S.C.A. § 5302(a).  
In order to dispose of the matter on appeal, the Board must 
determine whether recovery of the indebtedness would be 
against equity and good conscience, thereby permitting waiver 
under 38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 
1.965(a).

The pertinent regulation in this case provides that the 
standard of "equity and good conscience" will be applied when 
the facts and circumstances in a particular case indicate a 
need for reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).

The elements of equity and good conscience are as follows: 
(1) fault of debtor, where actions of the debtor contribute 
to creation of the debt; (2) balancing of faults, weighing 
fault of debtor against VA fault; (3) undue hardship, whether 
collection would deprive debtor or family of basic 
necessities; (4) defeat the purpose, whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended; (5) unjust enrichment, failure to 
make restitution would result in unfair gain to the debtor; 
(6) changing position to one's detriment, reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  The Board notes that it 
is the responsibility of the compensation recipient to notify 
VA of all circumstances that will affect entitlement to 
receive the rate of the benefit being paid, and such notice 
must be provided when the recipient acquires knowledge that 
the status or number of his dependents has changed.  In this 
case, the veteran was clearly notified that it was his 
obligation to report the status of his dependents.  Although 
he acted in good faith to provide such notice to VA, it is 
evident that his relative lateness in providing such notice 
resulted in the lapse in time between when the actual change 
in status of his dependent occurred, and when VA could 
implement the adjustment in payment of the veteran's 
compensation, thus resulting in the overpayment of $1689 for 
the period from November 2003 - November 2004.  While the 
veteran has stated that his son was not talking to him so he 
was unaware that the son had stopped attending school, this 
is an issue that the veteran, and not VA had some control 
over.  Therefore, the veteran was solely at fault in the 
creation of the overpayment at issue.

In regard to whether collection would defeat the purpose of 
the benefit and whether failure to collect would cause unjust 
enrichment to the debtor, the Board notes that the veteran 
received benefits which he was not entitled to receive and he 
has, in fact, conceded that the debt created as a result of 
overpayment was valid.  As such, recoupment of those benefits 
would not defeat the purpose of the benefit and if VA failed 
to pursue recoupment it would cause an unjust enrichment to 
the debtor.  The Board emphasizes that the VA compensation 
program allows for the payment of a set amount of additional 
compensation that is predicated upon the status of the 
receiving veteran's dependents.  The status of the veteran's 
dependent son changed when his son withdrew from school.  As 
such, the veteran was no longer entitled to receive 
additional compensation benefits based upon the change in the 
dependent status of his son.  Likewise, there is no 
indication that the veteran's reliance on VA benefits 
resulted in relinquishment of another valuable right.

The Board has also considered whether the veteran would 
suffer undue financial hardship if forced to repay the $1689 
debt at issue.  There is no evidence submitted by the veteran 
that demonstrates that repayment of this amount would exceed 
his monthly or annual expenses. The veteran has a joint 
annual income (with his spouse) of $59,000.  In any case, the 
veteran is at liberty to contact VA to arrange to repay his 
debt in minimal monthly payments in conjunction with the Debt 
Management Center.  Therefore, the Board finds no evidence to 
suggest that to recoup on the overpayment would impose a 
financial hardship upon the appellant, nor that repayment 
would deprive him and his dependents of their basic 
necessities.

In viewing the elements of equity and good conscience, the 
Board concludes that the facts in this case do not 
demonstrate that the recovery of the overpayment would be 
against equity and good conscience.

ORDER

Entitlement to waiver of overpayment of additional VA 
disability compensation for a dependent child in the amount 
of $1,689 is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


